Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-01802-WJM

  CHARLES COSTELLO, BRUCE FILIPIAK,
  JOSH SELDNER, ANTHONY BAUMANN,
  KOURTNEY ERVINE, HANS HASS, IVA HAUKENES,
  and BRAD and LINDA McHENRY on behalf of
  themselves and all others similarly situated,

                 Plaintiffs,

  v.

  HOMEADVISOR, INC.,
  IAC/INTERACTIVECORP., ANGI HOMESERVICES, INC.,
  CROWDSTEER INC., and DOES 1 through 10,

                 Defendants.


                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                         AND DECLARATORY JUDGMENT

          Plaintiffs Kourtney Ervine, Iva Haukenes and Brad and Linda McHenry (collectively, the

  “Plaintiffs”), through counsel, respectfully submit this Motion for Preliminary Injunction and

  Declaratory Judgment (“Motion”) on behalf of themselves and former HSPs 1 , stating as

  follows. 2

                                   CERTIFICATE OF CONFERRAL

          The undersigned counsel conferred with counsel for Defendant HomeAdvisor, Inc.

  (“HA”). HA opposes the relief requested herein.

                                           INTRODUCTION

  1
    All capitalized terms used herein are as defined in the Complaint (Dkt. 1, cited as ¶____).
  2
    Plaintiffs will also file a motion seeking certification of the Lanham Act, Colorado, Florida and
  Idaho Misappropriation Classes (collectively the “Classes”) which Plaintiffs respectfully request
  be considered attendant with this Motion to extend the relief awarded to members of the Classes.



                                              -1-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 2 of 17




         A principal focus of this Action is HA’s systemic sale of bogus Leads to Home Service

  Professionals (“HSPs”) who have been misled into becoming members of a company uniformly

  dubbed by the HSPs as a “fraud”, a “criminal enterprise”, a “fraudulent business”, and “theft by

  deception”, and as a company that is nothing more than “scam artists”, “thieves and liars”. This

  Motion, however, is targeted at putting an immediate stop to a specific fraudulent practice that

  has an irreparable, detrimental and ongoing impact on former HSPs. It is predicated on the

  Machiavellian scheme of enticing HSPs into HA’s centrifuge with the intent to exploit them to

  the fullest extent. After paying for bogus Leads and eventually extracting themselves from their

  HA memberships, the HSPs are not freed of HA’s exploitation. Rather, HA uses its internet

  dominance and the HSPs’ identities to steer the HSPs’ prospective customers to HA-sponsored

  Online Profile Pages of former HSPs. The HA Online Profile Pages are riddled with deceptive

  tactics and falsities about the former HSPs, with the intent to divert business from the former

  HSPs in order to generate, from unwitting consumers, Leads that are sent to other active HA

  HSPs. The parasitic relationship derived from HA memberships is underscored by the fact that

  HA operates Online Profile Pages for nearly as many former HSPs as it does current HSPs.

         In support of this Motion, Plaintiffs file herewith the Declaration of Stephanie E.

  Saunders and exhibits thereto including the Declarations of HSPs who exemplify how former

  HSPs are irreparably victimized by HA’s conduct and by a Report of Peter Kent (“Kent

  Report”), an expert in e-commerce strategies and search engine marketing and optimization.

                                     FACTUAL BACKGROUND

  A. HA’s Business

         HA operates an internet based “two-sided home services marketplace[], where both

  consumers and high-quality service professionals come to be matched to one another.” (¶35).

  While HA’s services are free to consumers, HSPs pay an annual membership fee plus the fees

  for Leads that are described by HA as “qualified new business opportunities”, “highly targeted



                                            -2-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 3 of 17




  prospects”, and “ready-to-hire homeowners.” (¶37). Consequently, HA’s revenue is primarily

  derived from Lead fees, and to a lesser extent HSP membership fees. 3

         To attract HSPs to join its network, HA advertises its basic annual membership package

  as including membership in HA’s network, delivery of quality Leads, “and a listing in the

  HomeAdvisor online directory and certain other affiliate directories. Membership also includes a

  business profile page on HomeAdvisor.com…” 4 At its core HA is a Lead service; however, the

  online directory and business profiles (“Online Profile Pages”) that are presented to HSPs as

  auxiliary “benefits” are, in actuality, designed and maintained in a manner that is intended to

  confer significant financial benefits upon HA to the detriment of the HSPs. (¶¶159-190). HA’s

  motivation to create Online Profile Pages is self-serving. HA seeks to capitalize upon the

  company names of current HSPs, as well as HSPs who have terminated or do not renew

  (“Former HSPs”) by usurping their online presence and driving traffic to Online Profile Pages

  hosted by HA with the intent to generate Leads by intercepting and/or redirecting service

  requests made to Former HSPs and converting them to Leads that are then charged to HA’s

  current HSPs. For HA this scheme generates unauthorized and deceptively derived revenue,

  while also diverting business to market competitors of the Former HSPs.
  B. HA Leverages Online Profile Pages to Drive Traffic

         Online Profile Pages are created for HSPs that join HA’s network based upon

  information gathered during the enrollment process and extracted from HSPs’ websites and/or

  sources. The Online Profile Pages are accessible through internet search engine results or

  through HA’s online directory. See Exhibit A, Kent Report at ¶¶17-18. HA represents that these

  customized Online Profile Pages will result in an increase in customer contacts by getting HSPs’

  3
    In the Fiscal Year Ended 12/31/17, HA generated revenues of $763.4 million, comprised of
  $521.5 million in Lead fees and $56.1 million in membership fees. See ¶213; see also ANGI’s
  Annual Report on Form 10-K for the Fiscal Year Ended 12/31/17.
  4
    See ANGI’s Annual Report on Form 10-K for the Fiscal Year Ended 12/31/17.



                                             -3-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 4 of 17




  names “out there on the most searched internet sites and business directories” (¶181), and putting

  HSPs     “in    front    of    ready-to-hire     homeowners.”        See    Exhibit   B;   see   also

  https://pro.HA.com/r/membership/ (last visited 10/10/18).

          Once enrolled, HSPs’ customized Online Profile Pages, which look nearly uniform to the

  McHenry Plaintiffs’ Online Profile Page (see Exhibit C), become active. See also Exhibit D,

  Schedule of HSP Declarations 5 , Section I. Then HA’s online marketing and search engine

  optimization (“SEO”) capabilities are employed to rank the HSPs’ HA Online Public Profiles at

  the top of internet search results, outranking even the HSPs’ own websites, paid adwords, and

  other listings. Kent Report at ¶¶16-43. HA’s SEO convinces search engines, such as Google, that

  the Online Profile Pages on HA’s website are more relevant and useful to a user than other

  search results. Id. at ¶¶35-43. As a result, propsective customers searching for a specfic HSP are

  more likely to select the HSP’s HA Online Profile Page than other results since it is among the

  top search results, if not the first. See id.; see also Exhibit D, Section II.

          HA’s dominant online marketing and SEO tactics are no match for the marketing and

  advertising efforts of the average HSP whose online presence becomes synonymous with HA,

  even after an HSP leaves HA’s network. See Kent Report at ¶¶35-64. In essence, when HSPs are

  bamboozled to join HA’s network they are unwittingly ceding to HA their internet presence and

  visibility not only for the duration of their HA membership, which judging from evidence

  adduced from HSPs’ submissions to Plaintiffs’ counsel is remarkably abbreviated, but

  subsequent to member termination.

  C. HA Uses Former HSPs’ Online Profile Pages to Hijack Customers and Generate Lead
     Revenue
          HA’s business model thrives due to the inexhaustive number of potential HSPs available


  5
   Exhibit D is a Schedule categorizing and compiling the supporting paragraphs from the
  Declarations of HSPs that are attached thereto as Exhibits D-1 through D-16.



                                                 -4-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 5 of 17




  to victimize through membership sales and bogus Lead charges (¶102), yet HA also garners an

  inherent dividend when HSPs depart. HA does this by its use and maintenance of Online Profile

  Pages and associated SEO to generate and steer service requests away from Former HSPs and

  convert them into Leads that are then charged to current HSPs. See Kent Report at ¶¶46-72. HA

  develops and maintains Online Profile Pages for HSPs as a method of driving traffic to its

  website with the intent to generate Leads. The perpetual misuse of Former HSPs’ company

  names and Online Profile Pages is an essential and calculated part of HA’s business model, as

  evidenced by the number of Online Profile Pages HA maintains. As of June 30, 2018, HA

  reported that approximately 202,000 HSPs were members of its network; yet, HA has more than

  390,000 Online Profile Pages indexed. See id. at ¶124. Therefore, it can be deduced that HA

  currently maintains Online Profile Pages for approximately 188,000 Former HSPs.

         After cannibalizing the online presence of Former HSPs and driving prospective or even

  current customers to the Online Profile Pages of Former HSPs, HA makes misleading and false

  representations about the Former HSPs on the variations of the Online Public Profiles to generate

  revenue for HA.

             1. Online Profile Pages With a “Get a Quote” Button. HA uses a deceptive “Get a

  Quote” button on Former HSP Online Profile Pages, which are indistinguishable from the Online

  Profile Pages of current HSPs, to intentionally mislead customers into believing that they are

  submitting a request for a quote directly to the desired HSP. See id. at ¶¶65-72, 100-107. Once a

  prospective customer enters their address, one of two pop-up windows will display. See Exhibit

  E; Kent Report at ¶¶65-72.

         The first window prepopulates the address that was entered and gives the customer the

  ability to provide project details that, supposedly, are then submitted directly to the selected HSP

  upon clicking “Get a Quote”. See Exhibit D, Section III(1)(A); see also Kent Report at ¶¶65-66.

  However, HA intercepts this service request that was generated under false pretenses, and



                                              -5-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 6 of 17




  converts it into a Lead that is then sold to other active HSPs. See id. at ¶¶70-72. This harms both

  the Former and current HSPs, and the customer. Prospective customers are being siphoned away

  from Former HSPs to other active HSPs who are paying for Leads with the expectation that the

  customer is interested in being contacted by them, meanwhile the customers are bewildered as to

  why they are being contacted by a bevy of HSPs, none of which include the Former HSP that the

  customer requested. The only party with transparency and profiting from this scheme is HA.

         The second window displays a false statement that the Former HSP does not provide

  service in the area selected by the prospective customer. See Exhibit D, Section III(1)(B); see

  also Kent Report at ¶¶67-68. Furthering the deception, the page also states: “See Pros who

  provide service to [zip code]” which is hyperlinked to a HA webpage containing a list of featured

  HSPs offering similar services in the selected service area. Id. Thereby, HA is deliberately

  falsifying information about Former HSPs, whose company names and Online Profile Pages

  were used to drive traffic to HA’s site initially, in an effort to redirect prospective customers to

  active, Lead-buying HA HSPs. See id. at ¶¶100-107.

             2. Online Profile Pages With a Misleading “Alert”. HA places the following “alert”
  on Former HSPs Online Profile Pages, which is denoted by an exclamation point and bold red

  font: “Please Note: This business is not a screened and approved member of HA.” See Exhibit D,

  Section III(2). This is an obvious misleading and deceptive statement intended to cast the Former

  HSPs in a negative light, so as to confuse and cause the prospective customer to alter course and

  submit a service request to another active HA HSP. See Kent Report at ¶¶108-110. HA

  accomplishes this through the use of a service request solictiation that appears immediately

  below the “alert”, offering customers the option to get quotes from “3 Prescreened” HSPs

  (emphasis added). See Exhibit D-12 (“Haukenes Decl.”) at ¶7. Upon submission of the service

  request, HA generates a “Lead” that HA then charges to active HSPs, the Former HSPs’

  competitors. Such misconduct is detrimental: it denigrates the public’s perception of the Former



                                              -6-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 7 of 17




  HSPs’ businesses; it misleads prospective customers; and, it seeks to coerce Former HSPs into

  rejoining (at a cost) the HA network in order to try to correct the negative and false language HA

  puts on the Former HSPs’ Online Profile Page. Kent Report at ¶108-110.

             3.   Online Profile Pages Associated with the Company Names of Former HSPs.

  HA’s other parasitic tactic involves deleting the content of the Former HSPs’ Online Profile

  Pages, but continuing to maintain a URL that includes Former HSPs’ business names. See

  Exhibit D, Section III(3). The overt act of altering the Online Profile Pages of Former HSPs, but

  retaining the URL reflecting the name of the Former HSPs is done with the intent to capture

  prospective customers who are affirmatively searching for the Former HSPs and redirect them to

  HA’s website. See Kent Report at ¶¶81-87. Once on the Former HSPs Online Profile Page,

  hosted on HA’s site, prospective customers are informed that the “page [they] are looking for is

  no longer available”, which gives the false impression that the Former HSPs are no longer in

  business. HA then prompts prospective customers to “Follow the links below to be matched to

  top-rated pros for your projects.” See id. at ¶81. A submission will then be transformed by HA

  into a Lead sent and charged to the Former HSPs’ competition.

         At bottom, HA’s failure to totally disengage HSPs from its grasp is deliberate and

  damaging. HA has devised a scheme, utilizing SEO tactics and misleading Online Profile Pages

  for Former HSPs, to generate illicit revenue for HA at the expense of Former HSPs.

                                            ARGUMENT

          Absent a preliminary injunction, the irreparable damage will continue to the Former

  HSPs’ businesses and reputations from HA’s unrelenting and unlawful use of the former HSPs’

  Online Profile Pages and its deceptive tactics. 6 “A preliminary injunction may issue if the

  6
    The Supreme Court has admonished the gamesmanship that one may expect from HA in
  response to this Motion, including deleting the Plaintiffs’ Online Profile Pages or offering to do
  so, in an attempt to moot Plaintiffs’ claims. The Supreme Court in Campbell-Ewald Co. v.
  Gomez, 136 S. Ct. 663, 666 (2016)(“Gomez”)(Ginsburg, J.), held that an “unaccepted settlement



                                             -7-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 8 of 17




  movant clearly shows: (1) a substantial likelihood of success on the merits; (2) irreparable injury

  if the injunction is not granted; (3) the threatened injury outweighs any harm the preliminary

  injunction will cause the opposing party; and (4) the preliminary injunction is not adverse to the

  public interest.” Big O Tires, Inc. v. Bigfoot 4X4, Inc., 167 F. Supp. 2d 1216, 1221 (D. Colo.

  2001). The moving party has the burden of making a prima facie showing of a probable right to

  the ultimate relief and a probable danger of injury if the motion is denied. Id. at 1221.

  A. Plaintiffs are likely to succeed on the merits.
             1. HA Engages In False Advertising Under The Lanham Act

         The elements of a claim for false advertising under the Lanham Act are: “(1) defendant

  made false or misleading representations of fact in connection with the commercial [advertising]

  sic or promotion of its product or services; (2) in commerce; (3) the misrepresentations are

  material, i.e., likely to influence the purchasing decision; (4) that are either likely to cause

  confusion or mistake as to (a) the origin, association or approval of the product or services with

  or by another; or (b) the characteristics of the goods or services; and (5) injured plaintiff.”

  Electrology Lab., Inc. v. Kunze, 169 F. Supp. 3d 1119, 1157 (D. Colo. March 14, 2016). “To

  qualify as a false or misleading statement, a plaintiff must show defendant’s statement was

  either: (1) literally false, either on its face or by necessary implication, or (2) literally true or

  ambiguous, but implicitly false, misleading in context, or likely to deceive.” Id. at 1157-1158


  offer has no force…the defendant’s continuing denial of liability [and] adversity between the
  parties persists.” See also Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239, 1242
  (10th Cir. 2011)(discussing the “exceptions” to the general rule against consideration of moot
  cases, as where a plaintiff’s status is “capable of repetition yet evading review.”); Deposit Guar.
  Nat’l Bank v. Roper, 445 U.S. 326, 339 (1980)(the voluntary cessation exception is significant in
  the class action context because “[r]equiring multiple plaintiffs to bring separate actions, which
  effectively could be ‘picked off’ by a defendant’s tender of judgment before an affirmative ruling
  on class certification could be obtained, obviously would frustrate the objectives of class
  actions”); Payne v. Tri-State Careflight, 322 F.R.D. 647, 673 (D.N.M. 2017)(holding that even a
  Rule 68 “offer cannot moot a plaintiff’s claims”)(citing Gomez).



                                               -8-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 9 of 17




  (citation omitted). “Section 43(a) of the Lanham Act encompasses more than literal falsehoods,’

  because otherwise, ‘clever use of innuendo, indirect intimations, and ambiguous suggestions

  could shield the advertisement from scrutiny precisely when protection against…deception is

  most needed.” Cottrell, Ltd. v. Biotrol Int’l, Inc., 191 F.3d 1248, 1252 (10th Cir. 1999).

         HA makes false and misleading statements about the Former HSPs on the four variations

  of the Online Profile Pages it maintains for Former HSPs with the intent to redirect prospective

  customers to generate Leads that are then sold to current HA HSPs. HA’s conduct irreparably

  harms the Former HSPs because it conveys material misrepresentations about the Former HSPs

  that influence the decisions made by the prospective customers, resulting ultimately in the

  misappropriation of business opportunities for the Former HSPs. See Netquote, Inc. v. Byrd,

  2008 U.S. Dist. LEXIS 103870, *9 (D. Colo. Dec. 15, 2008) (consumer confusion is presumed

  where a statement is literally false) (citation omitted).

         (1) Online Profile Pages With a “Get a Quote” Button. HA’s misrepresentations to

  prospective customers, that they are directly submitting a request to “Get a Quote” from the HSP

  of their choice, are literally false, and are designed to deceive and/or confuse prospective

  customers. See Exhibit D, Section III(1)(A); see also Kent Report at ¶¶65-72, 100-107. Here,

  prospective customers submit quote requests with the expectation that they are communicating

  with and will hear from the selected Former HSP but instead the prospective customers are not

  contacted by the selected Former HSP – rather they get bombarded by other HA HSPs.

  Consequently, as a result of HA’s rechanneling, HA garners revenue at the expense of the

  Former HSP, and the Former HSPs do not receive and cannot respond to the requests submitted

  by potential customers, thereby resulting in the loss of a potential job to a HA HSP-competitor

  and harm to the Former HSP’s reputation.

         HA’s alternative statement that is used in conjunction with the “Get a Quote” button

  falsely indicates that Former HSPs do not provide service within the specified area. See Exhibit



                                                -9-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 10 of 17




   D, Section III(1)(B). This statement is patently false and designed to misinform the prospective

   customer as to the Former HSPs’ availability to render the desired service with the objective of

   steering potential customers to submit requests for quotes to active HA HSPs. HA’s fraudulent

   and/or misleading statements used in the Online Profile Pages of Former HSPs were calculated

   to influence the decision-making of prospective customers and irreparably harms the Former

   HSPs. See Kent Report at ¶¶100-107.

          (2) Online Profile Pages With a Misleading “Alert”. HA’s use of the “alert” on Former

   HSPs’ Online Profile Pages is implicitly false as it states that the Former HSP “is not a screened

   and approved member of HA.” See Exhibit D, Section III(2); see also Kent Report at ¶¶108-110.

   In maintaining the Online Profile Pages with this “alert,” HA is acting with the intent to deceive

   potential customers into believing that the Former HSPs, who were screened and approved by

   HA during the enrollment process, are now of lesser stature and quality than active HA HSPs,

   when, in fact, the only qualitative characteristic at play is that the Former HSP had decided

   (unsurprisingly) to terminate its HA membership. Netquote, 2008 U.S. Dist. LEXIS 103870, *9.

   The language and presentation of the alert, which is highlighted in red with an exclamation point,

   warns prospective customers not to engage with the Former HSPs and is immediately followed

   by a large quote solicitation window offering to connect the prospective customers to “3

   Prescreened” HSPs (emphasis added). HA’s superficial “alert” is intended to deceive consumers

   and deter them from contacting Former HSPs, which harms the perception and reputation of the

   Former HSPs and wrongfully usurps business opportunities from them.

          (3) Online Profile Pages Associated with the Company Names of Former HSPs.

   Similarly, the Online Profile Pages of Former HSPs that state that the “page you are looking for

   is no longer available” is likely to confuse and mislead prospective customers given that the

   customer was directed to the page only after conducting a search that populated the Former

   HSP’s HA Online Profile Page which reflects the company name in the URL address. See



                                              -10-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 11 of 17




   Exhibit D, Section III(3). The deceptive messaging inserted by HA on the Online Profile Pages

   coupled with HA’s removal of the profile content and insertion of the offer to match customers

   to “pre-screened, local pros”, gives the false impression that the Former HSPs are no longer in

   business and/or not a “Trusted Pro”. The construct of this Online Profile Page causes irreparable

   harm to the Former HSPs by implying that the businesses are no longer operational and/or

   reputable, and confuses potential customers for the purpose of diverting them away from the

   Former HSPs to active HSPs. See Kent Report at ¶¶111-114.

          HA maintains the Online Profile Pages of Former HSPs for its own benefit by confusing

   or deceiving prospective customers through misleading or false messaging thereby causing

   irreparable harm to Former HSPs. For these reasons, Plaintiffs submit that they will prevail on

   their Lanham Act false advertising claim.

   B. Unfair competition and deceptive business practices under Colorado and Florida law.
          To prove a claim for unfair competition under Colorado law, a plaintiff must prove “that

   the defendant has copied the plaintiff’s products or services or misappropriated plaintiff’s name

   or operations in some regard, and second, that this conduct is likely to deceive or confuse the

   public because of the difficulties in distinguishing between the plaintiff’s and defendant’s

   products and services.” L-3 Communs. Corp. v. Jaxon Eng’g & Maint., Inc., 2013 U.S. Dist.

   LEXIS 43410 (D. Colo., Feb. 25, 2013). Relatedly, under Florida law “a party must show (1)

   deceptive or fraudulent conduct of a competitor and (2) likelihood of consumer confusion.”

   Procaps S.A. v. Patheon Inc., 36 F. Supp. 3d 1306, 1332 (S.D. Fla. 2014) (citations omitted).

          As discussed above, HA has hijacked the McHenry Plaintiffs’ (Colorado) business name

   and information in an attempt to deceive customers into believing they are still actively

   associated with HA. Exhibit D-5 (“McHenry Decl.”) at ¶¶9-11. Through the use of the “Get a

   Quote” Button HA makes deceptive and literally false statements about Former HSPs that cause

   public confusion. For example, the McHenry Plaintiffs’ Online Profile Page makes the literally



                                               -11-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 12 of 17




   false statement, “Get a quote from B&B Carpentry” in an effort to confuse potential customers

   by implying that a request for a quote is being directly submitted to the McHenry Plaintiffs.

   McHenry Decl. at ¶10. HA then doubles down with an even more egregious false statement

   when it states the McHenry Plaintiffs do not provide service in the customers selected area. Id.

          Moreover, as discussed above, HA’s use of Plaintiff Ervine’s Online Profile Page URL is

   an intentional decision by HA to hijack Plaintiff Ervine’s web traffic and confuse consumers into

   believing Plaintiff Ervine is no longer in business. See Kent Report at ¶¶111-114.

   C. Deceptive business practices under Colorado, Florida and Idaho statutory law.
          Colorado law prohibits a person or business entity from engaging in a deceptive trade

   practice, which includes knowingly making false representations “as to the source, sponsorship,

   approval, or certification of goods, services, or property” and “affiliation, connection, or

   association with or certification by another.” § 6-1-105(1)(b) and (c), C.R.S. Moreover, any

   person who “is injured as a result of such deceptive trade practice” may bring a civil action under

   the state’s Consumer Protection Act. § 6-1-113(1)(c), C.R.S. As discussed above, HA’s use of

   the McHenry Plaintiffs’ Online Profile Page is a deceptive act or practice that harms the

   McHenry Plaintiffs because it makes false statements about the McHenry’s business and

   availability, and significantly impacts the public’s decision making process. See McHenry Decl.

   at ¶¶9-14; see also Hall v. Walter, 969 P.2d 224, 234 (Colo. 1998).

          Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) makes unlawful any

   “[u]nfair methods of competition, unconscionable acts or practices and unfair or deceptive acts

   or practices in the conduct of any trade or commerce.” Fla. Stat. §501, 204(1). Section

   501.211(1) of the FDUTPA allows any aggrieved party to seek injunctive relief for any unfair or

   deceptive act. Wyndham Vacation Resorts, Inc. v. Timeshares Direct, Inc., 123 SO.3d 1149,

   1151 (Fla. 5th DCA 2012). HA’s use of Online Profile Pages of Former HSPs, such as Plaintiff

   Ervine’s, is an unfair or deceptive act that is designed to: deceive potential customers about the



                                              -12-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 13 of 17




   Former HSP and its business; garner customer information through tactics falsely associated with

   the Former HSP; and, use false and deceptive statements to denigrate the Former HSP (e.g., the

   Former HSP provides substandard services or is no longer in business), all to generate Leads

   used by HA. Id. (Deceptive representations likely to cause consumer confusion as to affiliation

   are actionable under FDUTPA); see also Ervine Decl. at ¶¶9-13.

          Similarly, Idaho law prohibits a business from engaging in unfair deceptive trade

   practices including: engaging in any act or practice which is misleading, false or deceptive; and

   disparaging the goods, services or business by false or misleading representations of fact. See

   Idaho code §48-603. HA utilized fraudulent statements and omissions in failing to disclose

   during the enrollment process that HA would continue to utilize Former HSPs’ Online Profile

   Pages to generate Leads for active HSPs. See Haukenes Decl. at ¶¶7-10. HA’s use of the “alert”

   is misleading, false and deceptive, and designed to denigrate Former HSPs’ businesses in an

   effort to steer customers into contacting active HA HSPs under the impression that those

   businesses are of higher-quality and more trustworthy. See Kent Report at ¶¶108-110.
   D. Plaintiffs will be irreparably harmed without an injunction.

          In unfair competition cases, once a plaintiff establishes a statement is literally false or

   misleading, irreparable harm is usually presumed. Skycam, LLC v. Bennett, 2012 U.S. Dist.

   LEXIS 138891, *15 (N. D. Okla. Sept. 27, 2012). HA’s act of maintaining Online Profile Pages

   for Former HSPs and conduct of making false, misleading and deceptive statements on such

   Online Profile Pages, constitutes the false and misleading statements mandating the presumption

   that absent an injunction the Former HSPs will be irreparably harmed.

          Former HSPs have suffered and will continue to suffer substantial, irreparable harm as a

   result of HA’s continued use of their Online Profile Pages and the deceptive practices deployed

   attendant to such pages. HA continues to utilize Former HSPs’ Online Profile Pages to direct

   customers away from the Former HSPs and denigrate the Former HSPs’ businesses and ability to



                                             -13-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 14 of 17




   compete in their markets. See Exhibit D, Section IV. HA’s actions harm Former HSPs by

   causing a loss of customers, loss of goodwill and erodes the Former HSPs’ competitive position

   in their markets. For the HSPs, such harms are “difficult to calculate in monetary terms” and, as

   such, constitute irreparable harm. DTC Energy Grp., Inc. v. Hirschfeld, 2018 U.S. Dist. LEXIS

   34491, *26-27 (D. Colo. March 2, 2018) (citation omitted); Am. Family Mut. Ins. Co. v.

   Gustafson, 2008 U.S. Dist. LEXIS 103068 at *6 (D. Colo. Dec. 22, 2008) (“the loss of customers

   (and the associated goodwill) to an unfair competitor can constitute irreparable harm”).
   E. The balance of harms weighs in Plaintiffs’ favor.

          In the instant case, the balance of harm tips strongly in favor of the issuance of an

   injunction. There is no harm experienced by HA as a result of an injunction prohibiting its use of

   a Former HSPs’ Online Profile Page; the only “harm” is the conduct sought to be stopped,

   namely, HA wrongly profiting at the expense of the Former HSPs’ businesses and reputations. In

   contrast, if the Court permits HA to continue utilizing the Former HSPs’ Online Profile Pages,

   HA will be permitted to make false and deceptive statements about the Former HSPs and their

   businesses, and usurp for its financial gain business opportunities from the Former HSPs who

   have no other recourse or means to stop such ongoing, harmful and wrong misconduct.

   F. An injunction will serve the public interest.

          In false and deceptive advertising cases, the public “has a right not to be deceived or

   confused.” Church & Dwight Co. v. S.C. Johnson & Son, 873 F. Supp. 893, 912 (D.N.J. Nov. 23,

   1994); see also General Steel Domestic Sales v. Chumley, 2013 U.S. Dist. LEXIS 64932, *50 (D.

   Colo. May 7, 2013)(“…the public has a considerable interest in preventing false or misleading

   advertising and promoting lawful competition.”). Where, as here, the likelihood of confusion has

   been shown, the public interest is served with the imposition of the sought injunction.

   G. Declaratory relief is proper.




                                              -14-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 15 of 17




          A declaratory judgment is proper when: 1) an actual controversy exists; and 2) it would

   be equitable and prudential for the Court to exercise its declaratory judgment authority. Prof’l

   Solutions Ins. Co. v. Mohrlang, 2009 U.S. Dist. LEXIS 14187, *13 (D. Colo. Feb. 10, 2009)

   (citation omitted). Both of these elements are met in this case. HA has been on notice of

   Plaintiffs’ claims regarding its nefarious use of Former HSPs Online Profile Pages since May

   2018 when similar claims were filed in a proposed amended complaint in Airquip, Inc. et al. v.

   HomeAdvisor, Inc. et al., 1:16-cv-01849-PAB-KLM (D. Colo) and has refused to cease its

   improper actions. In addition, the granting of declaratory relief would be equitable because it: (1)

   would settle the controversy regarding HA’s use of Former HSPs’ Online Profile Pages; (2)

   would serve to clarify the legal relations at issue; (3) is not being used for procedural

   gamesmanship; (4) would not encroach upon state jurisdiction because no state court action is

   active or contemplated; and (5) no alternative remedy exists which is better or more effective.

   Prof’l Solutions, 2009 U.S. Dist. LEXIS 14187 at *16-18. Moreover, a declaratory judgment

   finding that HA’s use of the Former HSPs Online Profile Pages violates the Lanham Act,

   Colorado Consumer Protection Act, Florida Deceptive and Unfair Practices Act and the Idaho

   Consumer Protection Act would serve to protect the interests of all Former HSPs who are being

   victimized by HA. See e.g., Kansas Health Care Ass’n v. Kansas Dep’t of Social &

   Rehabilitation Servs., 31 F.3d 1536, 1548 (10th Cir. 1994)(recognizing “that a class certification

   is unnecessary if all the class members will benefit from an injunction issued on behalf of the

   named plaintiffs.”). These factors, as well as the interests of judicial efficiency and in settling

   controversies in an expeditious manner, support Plaintiffs’ request for a declaratory judgment.
                                            CONCLUSION

          Plaintiffs respectfully request that the Court grant this motion and the relief requested in

   the accompanying Proposed Order.


   Respectfully submitted this 11th day of October 2018.

                                               -15-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 16 of 17




    SHERMAN & HOWARD, L.L.C.               CHIMICLES & TIKELLIS LLP

    /s/ Gordon W. Netzorg                  /s/ Nicholas E. Chimicles
    Gordon W. Netzorg                      Nicholas E. Chimicles
    Mark W. Williams                       Kimberly M. Donaldson Smith
    Carla R. Martin                        Stephanie E. Saunders
    633 17th Street, Suite 3000            361 West Lancaster Avenue
    Denver, CO 80202                       One Haverford Centre
    Phone: 303-299-8381                    Haverford, PA 19041
    Fax: 303-298-0940                      Phone: 610-642-8500
    gnetzorg@shermanhoward.com             Fax: 610-649-3633
    mwilliams@shermanhoward.com            nec@chimicles.com
    cmartin@shermanhoward.com              kds@chimicles.com
                                           ses@chimicles.com
    Attorneys for Plaintiffs
                                                  and


                                           Scott M. Tucker
                                           CHIMICLES & TIKELLIS LLP
                                           222 Delaware Avenue
                                           Suite 1100
                                           P.O. Box 1035
                                           Wilmington, DE 19899
                                           Phone: 302-656-2500
                                           Fax: 302-656-9053
                                           Scotttucker@chimicles.com


                                           Attorneys for Plaintiffs




                                    -16-
Case 1:18-cv-01802-PAB-KLM Document 34 Filed 10/11/18 USDC Colorado Page 17 of 17




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 11, 2018, I electronically filed the foregoing

   PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND DECLARATORY

   JUDGMENT with the Clerk of the Court using the CM/ECF system. Participants in the case

   who are registered CM/ECF users will be served by the CM/ECF system.




                                                   /s/    Nicholas E. Chimicles




                                          -17-
